                  Case 5:19-cv-07476-NC Document 23 Filed 08/27/20 Page 1 of 2



 1   DAVID L. ANDERSON (CSBN 149604)                                                   Aug 27 2020
     United States Attorney
 2   DEBORAH STACHEL (CSBN 230138)
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     IN SEON JEONG, CSBN 291908
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8984
 6          Facsimile: (415) 744-0134
            Inseon.Jeong@ssa.gov
 7
     Attorneys for Defendant
 8
                                     UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
11                                                       )
     ROBERT T. CORTEZ,                                   )    CIVIL NO. 5:19-CV-07476-NC
12                                                       )
            Plaintiff,                                   )    STIPULATION TO VOLUNTARY
13                                                       )    REMAND PURSUANT TO SENTENCE
            vs.                                          )    FOUR OF 42 U.S.C. § 405(g) AND TO
14                                                       )    ENTRY OF JUDGMENT; ORDER
     ANDREW SAUL,                                        )
15   Commissioner of Social Security,                    )
                                                         )
16          Defendant.                                   )
                                                         )
17                                                       )
18
             IT IS HEREBY STIPULATED by and between the parties, through their undersigned attorneys,
19
     that this action be remanded for further administrative action pursuant to section 205(g) of the Social
20
     Security Act, as amended, 42 U.S.C. section 405(g), sentence four.
21
            On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for a
22
     new decision, and instruct the ALJ to re-evaluate the medical evidence and Plaintiff’s subjective
23
     complaints.
24
            The parties further request that the Clerk of the Court be directed to enter a final judgment in
25
     favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
26
27                                                           Respectfully submitted,
28

     5:19-CV-07476-NC                                   1
              Case 5:19-cv-07476-NC Document 23 Filed 08/27/20 Page 2 of 2



 1   Dated: August 26, 2020              By:       /s/ Rachel Sue Sussman
                                                   (*as authorized via email on 8/26/2020)
 2                                                 RACHEL SUE SUSSMAN
 3                                                 Attorney for Plaintiff

 4
 5                                                 DAVID L. ANDERSON
 6                                                 United States Attorney

 7
     Dated: August 26, 2020              By:        /s/ In Seon Jeong
 8                                                 IN SEON JEONG
 9                                                 Special Assistant United States Attorney
                                                   Attorneys for Defendant
10
11
12
13
14
                                           ORDER
15
                                                                ISTRIC
                                                           TES D      TC
16
                                                         TA
     APPROVED AND SO ORDERED:

                                                                                    O
                                                     S




17

                                                                                     U
                                                   ED




                                                                                      RT
                                               UNIT




18                                                                 TED
     Dated: _____________
              August 27, 2020                             GRAN
                                         __________________________________
                                         THE HONORABLE NATHANAEL COUSINS
                                                                                          R NIA
19
                                         United States Magistrate Judge
                                                                              . Cousins
20
                                               NO




                                                                  thanael M
                                                         Judge Na
                                                                                          FO


21
                                                   RT




                                                                                      LI




22                                                      ER
                                                    H




                                                                                    A




                                                             N                       C
                                                                               F
23                                                               D IS T IC T O
                                                                       R
24
25
26
27
28

     5:19-CV-07476-NC                          2
